Filed 6/19/15
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                   DIVISION EIGHT


WESTCHESTER SECONDARY                           B261234
CHARTER SCHOOL,
                                                (Los Angeles County
        Plaintiff and Appellant,                Super. Ct. No. BS147845)

        v.

LOS ANGELES UNIFIED SCHOOL
DISTRICT et al.,

        Defendants and Respondents.



        APPEAL from a judgment of the Superior Court of Los Angeles County,
Joanne B. O’Donnell, Judge. Affirmed.
        McKenna Long & Aldridge, LLP, Jeffrey D. Wexler and Charles A. Bird for
Plaintiff and Appellant.
        Ricardo J. Soto, Julie Ashby Umansky, Phillipa L. Altmann; Latham & Watkins,
James L. Arnone, Winston P. Stromberg and Lucas I. Quass for California Charter
Schools Association as Amicus Curiae on behalf of Plaintiff and Appellant.
        David R. Holmquist, Nathan A. Reierson, Joanna Braynin-Sotolov; Orbach Huff
Suarez & Henderson, LLP, David M. Huff and Marley S. Fox for Defendants and
Respondents.


                                      ******
       This appeal stems from Westchester Secondary Charter School’s (WSCS) request
for classrooms and related space for the 2014-2015 school year. Los Angeles Unified
School District (the District) offered WSCS space at Crenshaw High School (Crenshaw).
WSCS objected to this offer and filed a petition for writ of mandate in April 2014.
WSCS sought a peremptory writ ordering the District to comply with its obligations
under Proposition 39 (as approved by voters, Gen. Elec. (Nov. 7, 2000); Ed. Code,
§ 47614)1 to “make reasonable efforts to provide the charter school with facilities near to
where the charter school wishes to locate.” (§ 47614, subd. (b).) The court rejected
WSCS’s arguments that the District had not complied with its obligations under
Proposition 39, and it denied the writ petition in this respect. We affirm.
                  BACKGROUND AND PROCEDURAL HISTORY
1. Charter Schools Act and Proposition 39
       The Legislature enacted the Charter Schools Act of 1992 (§ 47600 et eq.) “to
provide opportunities for teachers, parents, pupils, and community members to establish
and maintain schools that operate independently from the existing school district
structure.” (§ 47601.) “Charter schools are public schools ‘“free from most state laws
pertaining uniquely to school districts.”’ [Citation.] The freedom granted to charter
schools is intended to promote choice and innovation, and to stimulate ‘competition
within the public school system.’” (California Charter Schools Assn. v. Los Angeles
Unified School Dist. (2015) 60 Cal. 4th 1221, 1228 (Cal. Charter Schools Assn.).)
Persons wishing to establish a charter school do so by submitting a petition for
establishment to the governing board of a school district. The petition is signed by a
specified percentage of either teachers or parents and provides detailed information about
the school’s proposed operations. (§ 47605, subds. (a)(1), (g); Ridgecrest Charter School
v. Sierra Sands Unified School Dist. (2005) 130 Cal. App. 4th 986, 992 (Ridgecrest).)
After reviewing the petition and holding a public hearing on the matter, the governing


1      Further undesignated statutory references are to the Education Code.



                                             2
board shall grant the petitioners a charter “if it is satisfied that granting the charter is
consistent with sound educational practice.” (§ 47605, subd. (b).) If the governing board
denies the petition, the petitioners may submit the petition to the county board of
education, and if the county board denies the petition, the petitioners may submit it to the
state board of education. (§ 47605, subd. (j).) “In reviewing petitions for the
establishment of charter schools . . . , the chartering authority shall be guided by the
intent of the Legislature that charter schools are and should become an integral part of the
California educational system and that establishment of charter schools should be
encouraged.” (§ 47605, subd. (b).)
       Once established, charter schools have limited means of getting public funds to
cover the cost of facilities. (Cal. Charter Schools Assn., supra, 60 Cal.4th at p. 1228.) If
they do not have enough funds to rent or build their own facilities, charter schools must
often rely on facilities controlled by the school districts with which they compete. (Ibid.)
“Before the adoption of Proposition 39, a charter school was entitled ‘to use, at no
charge, facilities not currently being used by the school district for instructional or
administrative purposes, or that have not been historically used for rental purposes.’
(Former § 47614, as added by Stats. 1998, ch. 34, § 15, p. 202.) In other words, charter
schools had access only to public school facilities that districts were not using.” (Ibid.)
       In November 2000, the voters approved Proposition 39, which changed how
school districts must share facilities with charter schools. (Cal. Charter Schools Assn.,
supra, 60 Cal.4th at p. 1228; Sequoia Union High School Dist. v. Aurora Charter High
School (2003) 112 Cal. App. 4th 185, 189.) Proposition 39 amended section 47614 to
reflect the people’s intent “that public school facilities . . . be shared fairly among all
public school pupils, including those in charter schools.” (§ 47614, subd. (a).) Section
47614 now provides in pertinent part: “Each school district shall make available, to each
charter school operating in the school district, facilities sufficient for the charter school to
accommodate all of the charter school’s in-district students in conditions reasonably
equivalent to those in which the students would be accommodated if they were attending
other public schools of the district. . . . The school district shall make reasonable efforts


                                                3
to provide the charter school with facilities near to where the charter school wishes to
locate, and shall not move the charter school unnecessarily.” (§ 47614, subd. (b), italics
added.)
       To obtain school district facilities, an existing charter school must submit a written
facilities request for the upcoming school year on or before November 1 of the preceding
fiscal year. (Cal. Code Regs., tit. 5, § 11969.9, subd. (b).) Among other things, the
facilities request should set forth a reasonable projection of average daily attendance
(ADA) (Cal. Code Regs., tit. 5, § 11969.2, subd. (a)) and provide “information regarding
the district school site and/or general geographic area in which the charter school wishes
to locate.” (Cal. Code Regs., tit. 5, § 11969.9, subd. (c)(1)(A), (E).) The school district
has until February 1 to respond with “a preliminary proposal regarding the space to be
allocated to the charter school.” (Cal. Code Regs., tit. 5, § 11969.9, subd. (f).) The
charter school shall respond to the preliminary proposal in writing on or before March 1.
On or before April 1, the school district must send the charter school a final notification
of the space offered to the school. (Cal. Code Regs., tit. 5, § 11969.9, subds. (g), (h).)
2. WSCS’s Request for Facilities for the 2014-2015 School Year
       The Los Angeles County Office of Education authorized WSCS as a public charter
school to serve students in sixth through 12th grades. The school targets Westchester
students and students in other communities who have traditionally attended Westchester
schools. WSCS’s first year in operation was the 2013-2014 school year. That year, it
had approximately 220 students in grades six through 10. A church in Westchester
housed the WSCS campus.
       In November 2013, WSCS submitted a facilities request to the District for the
2014-2015 school year. WSCS projected ADA of approximately 253.5 students for the
year. The facilities request stated that WSCS’s “preferred school sites are located in
Westchester,” where it was then located. The request listed a number of school sites in
order of priority. WSCS’s first choice was Orville Wright Middle School (Wright) in
Westchester. Its second choice was Westchester Enriched Sciences Magnet (WESM),
also in Westchester. The facilities request further explained that the school’s chartering


                                               4
entity conditioned its approval on the basis that “WSCS’s site ‘shall be in Westchester or
one of the target communities identified’” in the school’s petition for establishment.
These target communities included View Park-Windsor Hills, Ladera Heights, Playa del
Rey, and Playa Vista.
       WSCS’s third through ninth choices were located in either Westchester, Playa del
Rey, or Playa Vista. The school also would “consider an alternative agreement for sites
such as Emerson Manor” (Emerson) in Westchester, which was a former elementary
school that the District was using for adult education classes. Assuming the District was
unable to offer WSCS space in Westchester, the school was willing to “consider Marina
del Rey Middle School, or any other campuses reasonably close to Westchester.” It
noted, however, that to accept the Marina del Rey school, it would have to obtain a
material revision of its charter from the Los Angeles County Office of Education because
the area was not one of the target communities identified in its charter petition.
       In January 2014, the District sent WSCS a preliminary proposal of facilities
offering 10 classrooms and an administrative room at Crenshaw (also known as
Crenshaw Business, Entrepreneurship, and Technology Magnet). WSCS responded by
letter in February 2014 that it had several concerns with the offer of space. First, the
offer of space at Crenshaw did not fulfill the District’s obligations under section 47614 to
make reasonable efforts to place the school near to its desired location. WSCS asserted
Crenshaw was 6.4 miles from Wright and 7.4 miles from WESM, too far for many of its
students to travel. WSCS believed there was sufficient space at a number of the schools
it identified in its facilities request. Placing WSCS at Crenshaw put it outside the target
communities of its charter and would prevent it from serving the students it was designed
to serve. Second, WSCS was concerned that the District had not offered it sufficient
classrooms and nonteaching space.
       In March 2014, the District’s manager for Proposition 39 implementation, Sean
Jernigan, contacted the principal of WSCS. According to the principal, Jernigan said the
superintendent of the District had agreed to give WSCS space at one of its desired
schools—WESM in Westchester. The principal requested 13 classrooms at WESM. She


                                              5
understood Jernigan was going to “get back to [her]” about the number of classrooms, but
he never responded further.
       Instead, in April 2014, the District sent WSCS a final notification offering it space
at Crenshaw. The District argued Crenshaw was near where WSCS wished to locate,
insofar as 6.4 miles from Wright or 7.4 miles from WESM was “near” in the context of a
school district that spans 710 square miles. WSCS accepted the offer solely for the
purpose of ensuring that it had space to operate, in the event that it did not secure
appropriate space in Westchester for the 2014-2015 school year.2 In June 2014, WSCS
learned that it could continue to lease the church space it was using for the 2013-2014
school year, and it informed the District that it would not use the Crenshaw space.
3. The Writ Petition and the Court’s Ruling
       The day after receiving the District’s final notification of space, WSCS filed the
writ petition for an order compelling the District3 to make reasonable efforts to provide
the school with facilities near to where it wished to locate (as well as an order “to
hereafter comply fully with Proposition 39” and the implementing regulations). Besides
the location of the facilities, the writ petition also addressed the number of classrooms
allocated to WSCS. The petition asserted that the District had failed to meet its




2       WSCS contends this appeal is not mooted by the fact that the 2014-2015 school
year will have ended by the time we rule on the appeal. The District does not argue the
appeal is moot. We agree with WSCS that the appeal should not be dismissed for
mootness. An exception to the mootness doctrine exists when “there is a distinct
possibility that the controversy between the parties may recur.” (Bullis Charter School v.
Los Altos School Dist. (2011) 200 Cal. App. 4th 1022, 1034 (Bullis Charter School).)
Because the process by which charter schools must request facilities is an annual one, the
same or a similar controversy is likely to recur between these parties, and the controversy
is therefore not moot. (Ibid.)
3       Respondents below and on appeal also include former superindent of the District
John E. Deasy and the District’s board of education. For ease of reference, we will
continue to refer to the District alone.



                                              6
obligation to allocate a sufficient number of classrooms to WSCS. The court held a
hearing on the petition in December 2014.
       In January 2015, the court entered a judgment denying the petition in part and
granting it in part, as follows. The court denied the petition as to WSCS’s claim that the
District had failed to make reasonable efforts to locate the school near to where it wished
to be located. It also denied WSCS’s related claim that the District’s decision not to offer
the school facilities at WESM or Emerson was arbitrary and capricious. The court
granted the petition only as to the claim that WSCS was afforded insufficient classroom
space. The court’s ruling regarding the classroom space is not at issue on appeal. The
District did not appeal from the judgment, and WSCS has raised no issue with this aspect
of the ruling on appeal.
       As to location, the court noted that “near” is a flexible concept in the statutory and
regulatory scheme. Section 47614 itself does not define near, and the only regulatory
guidance on location merely places limits on the allocation of facilities outside the school
district’s boundaries. (Cal. Code Regs., tit. 5, § 11969.6.) The court explained that, as
long as a district expends “‘reasonable efforts’ to provide facilities ‘near to where the
charter school wishes to locate,’ [citation], there does not appear to be a location that is so
distant that the location alone would merit the issuance of a writ setting it aside.” The
court therefore held that the Crenshaw location—less than 10 miles away from WSCS’s
requested facilities within a district measuring over 700 square miles—was insufficient
alone to merit granting the petition.
       But WSCS principally argued that the District did not expend “reasonable efforts.”
That is, reasonable efforts by the District would have resulted in placement at either
WESM or Emerson, and WSCS was thus entitled to a writ compelling the District to
place the school at one of these two locations. The court held this argument lacked merit.
As to WESM, the school’s argument took issue with the number of rooms the District
identified as available. WSCS asserted that rooms identified as occupied were actually
available and “suggest[ed] ways in which the District could and should have worked to
accommodate [WSCS] by altering the operation of the programs in WESM.” The court


                                              7
rejected this approach, saying: “The statutory obligation to expend ‘reasonable efforts’ to
place a charter school near its preferred location does not authorize [WSCS] to second-
guess the District’s physical organization of the programs operating at WESM—
reallocating spaces and re-prioritizing room usage in order to find enough room for
[WSCS]. Indeed, in many cases, [WSCS]’s arguments regarding what the District should
have done contradict the purposes of Proposition 39 by placing [WSCS] in a privileged
position with respect to both the district’s students and other charter students as well.
The District’s opposition includes a reasoned declaration from WESM’s Vice Principal,
discussing [WSCS]’s proposals for finding space on campus, and indicating why such
proposals are untenable [citation]. [WSCS]’s contention that the District could have
allocated its space in a manner more beneficial to WSCS does not demonstrate that the
District’s considerations and decisions were not ‘reasonable efforts’ as required by
Section 47614(b) or that they were arbitrary, capricious, without evidentiary support or
otherwise contrary to law. ”
       As to Emerson, the court noted the location was an adult education facility with no
current nonadult instruction. The court did not agree that the District was required to
offer WSCS space there when the District was not using the location to educate juvenile
or adolescent students. WSCS had not carried its burden of showing the District erred by
failing to make Emerson available.
       The court entered a judgment consistent with its ruling in January 2015. WSCS
filed a timely notice of appeal.4




4      The District contends we should strike the opening brief for failure to include a
statement of appealability, but we decline to do so. The opening brief identified the final
judgment from which WSCS appealed. Under the Rules of Court, the opening brief
should also “explain why the order appealed from is appealable.” (Cal. Rules of Court,
rule 8.204(a)(2)(B).) If the brief does not comply with this rule, the court has the
discretion to “[d]isregard the noncompliance” (rule 8.204(e)(2)(C)), especially where the
judgment is clearly appealable. (Red Mountain, LLC v. Fallbrook Public Utility Dist.



                                              8
                               STANDARD OF REVIEW
       The court may issue a writ of mandate “to compel the performance of an act which
the law specially enjoins, as a duty resulting from an office, trust, or station.” (Code Civ.
Proc., § 1085, subd. (a).) “‘The availability of writ relief to compel a public agency to
perform an act prescribed by law has long been recognized.’” (Bullis Charter School,
supra, 200 Cal.App.4th at p. 1035.) More specifically, courts have recognized that
traditional mandamus proceedings are appropriate to enforce a school district’s
obligations under Proposition 39. (Bullis Charter School, at p. 1036.)
       “‘Courts exercise limited review in ordinary mandamus proceedings. They may
not reweigh the evidence or substitute their judgment for that of the agency. They uphold
an agency action unless it is arbitrary, capricious, lacking in evidentiary support, or was
made without due regard for the petitioner’s rights. [Citations.] However, courts must
ensure that an agency has adequately considered all relevant factors, and has
demonstrated a rational connection between those factors, the choice made, and the
purposes of the enabling statute. [Citation.] Because trial and appellate courts perform
the same function in mandamus actions, an appellate court reviews the agency’s action de
novo.’” (Bullis Charter School, supra, 200 Cal.App.4th at p. 1036.) When the trial court
resolves conflicting evidence in ruling on a traditional writ of mandate, we inquire
whether the findings and judgment of the court are supported by substantial evidence.
(Id. at p. 1037.) When the court resolved questions of law and applied the law to
undisputed facts, our review is de novo. (Ibid.)
                                      DISCUSSION
1. The Crenshaw Campus Represents a Location Near to WSCS’s Desired Location
       Underlying all of WSCS’s arguments is the notion that the District had to make
reasonable efforts to place WSCS at a location of its exact choosing. But section 47614,


(2006) 143 Cal. App. 4th 333, 343.) We exercise our discretion to disregard the
noncompliance here.




                                              9
subdivision (b) does not necessarily entitle WSCS to facilities at the exact location that it
desires. (Los Angeles Internat. Charter High School v. Los Angeles Unified School Dist.
(2012) 209 Cal. App. 4th 1348, 1362 (International Charter High School).) “[N]othing in
this statute mandates that districts place charter schools where they want.” (Id. at
p. 1361.) “[S]ection 47614, subdivision (b) only directs school districts to make
‘reasonable efforts,’ and then only to locate the charter school ‘near’ where it wishes.”
(Ibid.) WSCS contends Crenshaw is not even “near” its desired location.
       We disagree. Crenshaw is near to the locations identified in WSCS’s facilities
request. When WCSC submitted its facilities request, it was operating at a church in
Westchester, and it said its preferred locations were in Westchester. Its facilities request
stated that it would also consider other campuses “reasonably close” to Westchester. As
the trial court noted, “near” is a flexible concept, and the statutory and regulatory scheme
does not define the term. Crenshaw is in the same geographic area as the Westchester
schools that WSCS requested, “Educational Service Center—West.” Further, the District
presented undisputed evidence that the Crenshaw campus is only 2.53 miles from the
perimeter of Westchester. WSCS contends the Crenshaw campus is not near WSCS’s
desired location because it is 6.5 miles from Wright and 7.4 miles from WESM, WSCS’s
first and second choice campuses. WSCS argues it is the distance to the requested
campuses that is relevant, not the distance to the border of Westchester. This argument is
unpersuasive. The facilities request stated that the “preferred school sites are located in
Westchester,” and WSCS would “consider . . . any other campuses reasonably close to
Westchester.” Insofar as WSCS expressed a preference for something in Westchester or
reasonably close to Westchester, the distance to Westchester in general is certainly
relevant.
       In determining that 2.53 miles is near to the desired location, we are guided by the
opinion of our colleagues in Division Three in International Charter High School. In
that case, Los Angeles International Charter High School (LAICHS) requested space
within the area served by Franklin High School, which was situated in “local district 4.”
(International Charter High School, supra, 209 Cal.App.4th at p. 1352.) After the


                                             10
District determined that it was unable to offer any space to LAICHS, the charter school
filed a petition for writ of mandate. The trial court issued a peremptory writ of mandate
commanding the District to make an offer of facilities to LAICHS. (Id. at p. 1353.) The
District filed a return on the writ stating that it had offered LAICHS space at Belmont
High School. The trial court ruled that the District’s offer of facilities at Belmont High
School complied with the writ and discharged the writ. (Ibid.) On appeal, LAICHS
contended the District abused its discretion in not offering LAICHS facilities at Franklin
High School, the school that most of LAICHS’s students would attend, were they not
attending a charter school. (Id. at p. 1361.) The court held Belmont High School was
“near” to LAICHS’s preferred area in that it was located in local district 4, just as
Franklin High School was, and Belmont High School was only three miles outside the
geographic area identified by LAICHS in its facilities request. (Id. at pp. 1361-1362.)5
       If three miles outside the desired area is near, 2.53 miles outside the desired area is
also near. We reject the argument that the District abused its discretion because
Crenshaw is not near its desired location. Section 47614, subdivision (b) does not
mandate that schools districts make reasonable efforts to place charter schools exactly
where they wish. Instead, the District was required to expend reasonable efforts to place
WSCS only near its desired location. The District did, indeed, offer WSCS space near its
desired location.
       Despite the offer of space near the desired location, WSCS argues the District
abused its discretion in failing to offer WSCS space at two specific campuses—WESM
and Emerson. We begin with the WESM-related arguments and then move on to
Emerson.




5      The District requests that we take judicial notice of a print out from Google Maps
showing the distance between Belmont High School and Franklin High School. Because
this material is unnecessary to our resolution of this appeal, we deny the request.
(St. Croix v. Superior Court (2014) 228 Cal. App. 4th 434, 447.)



                                             11
2. The District Did Not Abuse Its Discretion in Placing the Incubator School Instead
of WSCS at WESM
       WSCS contends the District abused its discretion by placing a District pilot
program, the Incubator School (Incubator), at WESM instead of WSCS. WSCS asserts
the District acted arbitrarily and capriciously because the decision to place Incubator at
WESM violated the District’s own policies and improperly favored Incubator. WSCS
further argues this failure to follow District policies violated the requirement to make
reasonable efforts to place a charter school near its desired location. We are not so
persuaded.
       In addition to the pertinent statutory and regulatory mandates, the District uses
“matching guidelines” to resolve the many competing facilities requests from charter
schools. Under these guidelines, the District “makes every reasonable effort to locate
space on a single site, or only if necessary on multiple sites, in the charter applicant’s
geographic area of interest.” In cases when more than one charter school requests the
same space, the District “examines whether the potential match would utilize all available
classrooms and whether the match represents a full, single site offer. Priority is given to
those charters where these two goals can be achieved.”
       The District received 86 requests for facilities from charter schools for the 2014-
2015 school year. It determined 78 of those requests came from eligible charter schools
and made offers of space to all 78 of those applicants. Of those 78, 17 charter schools
besides WSCS requested space in Educational Service Center—West. The District,
therefore, had to work with many competing requests for space, and sometimes
competing requests for the exact same space. For instance, WSCS and Ocean Charter
School both requested space at WESM. Ocean Charter School was already co-located at
WESM for the previous school year. Once the District places a charter school at a
particular location, it “shall not move the charter school unnecessarily.” (§ 47614, subd.
(b).) Thus, the District allocated the requested space at WESM to Ocean Charter School.
       In September and October 2013, the District had conducted a comprehensive
“Capacity Assessment Roadshow” to precisely assess the capacity of each school site in


                                              12
terms of the number of classrooms, the manner in which the schools used those
classrooms, and the schools’ operating capacity. The District’s capacity assessment
determined that, as of February 2014, WESM had 10 unassigned classrooms, after the
District allocated space for Ocean Charter School there.6 Incubator required seven
classrooms. WSCS required 10 classrooms plus an administrative office space. WSCS
contends the District acted arbitrarily and capriciously because WSCS would have used
more classrooms than Incubator and thus would have maximized the use of available
classrooms under the District’s policy. Moreover, it argues because the District did not
follow its policy of maximization, it did not follow its other policy of making reasonable
efforts to place the charter school not just near its desired location, but “in the charter
applicant’s geographic area of interest.” (Italics added.)
       We reject the contention that the District abused its discretion for failing to strictly
comply with its internal guidelines. As Jernigan, the District’s Proposition 39 manager,
describes it, the “District’s matching guidelines are just that—guidelines. They cannot be
applied in a vacuum and without rationale. In allocating space to charter schools, the
District must consider the impact on other public school students, both those attending
District schools and those attending other charter schools requesting space.” (Italics
omitted.) The District’s approach of balancing impacts is consistent with the law. We
have already established section 47614 does not entitle a charter school to facilities in the
exact location or locations it desires. This is especially the case “if so doing would favor


6      WESM housed a number of programs in addition to Ocean Charter School for the
2013-2014 school year. WESM itself is comprised of an aviation and aerospace magnet,
a health and sports medicine magnet, and an environmental and natural science magnet.
The school also housed the Alternative Education and Work Center, an independent
study program that provides dropouts a way to earn a high school diploma; City of
Angels, the District’s independent study program for kindergarten through 12th grade
students; Central High School/Tri-C, a multi-site dropout prevention and credit recovery
school; and Loyola Marymount University. For the 2014-2015 school year, WESM
housed all these programs except the Alternative Education and Work Center, and it
added Incubator.



                                              13
charter school students over other district students. Proposition 39 requires that facilities
‘should be shared fairly among all public school pupils, including those in charter
schools.’ (§ 47614, subd. (a), italics added.) The [implementing regulations] state that
‘[i]n evaluating and accommodating a charter school’s request for facilities pursuant
to . . . section 47614, the charter school’s in-district students must be given the same
consideration as students in the district-run schools, subject to the requirement that the
facilities provided to the charter school must be contiguous.’” (International Charter
High School, supra, 209 Cal.App.4th at p. 1362.) To put the charter school students’
needs over those of other school district students “would not ‘strike a fair balance
between the needs of the charter school and those of the district-run schools.’” (Ibid.)
       Incubator was housed at Playa Vista Elementary School during the prior school
year. The District had to relocate Incubator for the 2014-2015 year because Playa Vista
Elementary School no longer had sufficient classroom space to accommodate Incubator.
The District chose WESM because it was close to Playa Vista Elementary School and
had sufficient space for Incubator. Thus, far from being arbitrary and capricious, the
District’s decision to locate Incubator at WESM had a reasonable basis.
       If we follow WSCS’s logic, the District should have put WSCS at WESM and put
Incubator elsewhere. WSCS argues “[b]ecause Incubator was not on the WESM campus
[previously], putting it on a campus other than WESM for the 2014-15 school year would
have caused it no disruption or dislocation whatsoever.” This argument assumes
Incubator students would not have suffered any dislocation or disruption in moving to a
location farther from their previous Playa Vista location. If there was some other campus
close to Playa Vista that could have housed Incubator without any more disruption,
WSCS has not identified it. The process the District undertook to resolve all Proposition
39 requests was complex and involved “a variety of stakeholders.” Jernigan described
how the District did not just look at WSCS’s needs, but at how to balance the needs of all
the programs in the area. And like a “Rubik’s Cube,” if “you only have one piece that
doesn’t fit, you’re likely to scramble the whole thing before you fix that.” The evidence
demonstrated the District’s decision to place Incubator at WESM was reasonable, not


                                             14
arbitrary and capricious.7 As long as an agency’s decision is not arbitrary, capricious, or
lacking in evidentiary support, we must uphold the agency’s determination even if
reasonable minds may disagree as to the wisdom of the action. (Klajic v. Castaic Lake
Water Agency (2001) 90 Cal. App. 4th 987, 995.)
       WSCS relies on Ridgecrest to suggest that the District was obligated to move
Incubator and accommodate WSCS. Ridgecrest is plainly distinguishable and does not
provide the support for which WSCS argues. In that case, Sierra Sands Unified School
District responded to a request for facilities from Ridgecrest Charter School by offering
the charter school “9.5 classrooms at five different school sites separated by a total of 65
miles.” (Ridgecrest, supra, 130 Cal.App.4th at p. 991.) The charter school petitioned for
a writ of mandate compelling the school district to provide “‘contiguous’” school
facilities at a single site or, if that was not possible, to provide facilities in such a way as
to “‘minimize student dislocation and maximize student safety.’” (Id. at p. 996) The
court observed that one of the implementing regulations mentioned “‘accommodating a
charter school might involve moving district-operated programs or changing attendance
areas.’” (Id. at p. 1000, italics omitted.) Thus, the regulations seemed to “contemplate
that some disruption and dislocation of the students and programs in a district may be

7      WSCS points to the telephone conversation between WSCS’s principal and
Jernigan in March 2014 as evidence that the District should have placed WSCS instead of
Incubator at WESM. According to the principal, Jernigan said the District had found
space for WSCS at WESM, but Jernigan never got back to her after that, and the final
notification offered space at Crenshaw. Jernigan recalled the conversation differently,
however. He thought the principal had misunderstood, and her interpretation of an offer
was “a bit of an overreach.” He contacted her to see whether she had an alternative to the
preliminary proposal that was acceptable to her, but he would not have said the
superintendent had approved any alternative proposal. He would have had to determine
whether the proposal was feasible, and then would have taken it to the superintendent for
approval. It was after this conversation that the District decided to place Incubator at
WESM, an offer that it made on or about April 1, 2014. Even if the conversation
between Jernigan and the WSCS principal contained an “offer” of space at WESM, we
are not convinced the District abused its discretion by changing course and giving the
space to Incubator.



                                               15
necessary to fairly accommodate a charter school’s request for facilities.” (Ibid.) The
Court of Appeal noted section 47614’s mandate that public school facilities be shared
fairly among charter and noncharter students and held that “[p]roviding facilities, whether
or not they are reasonably equivalent in other respects, at five different school sites does
not strike a fair balance between the needs of the charter school and those of the district-
run schools. The District failed, in other words, to demonstrate either that it could not
accommodate [Ridgecrest Charter School] at a single school site, or that it had minimized
the number of sites in a manner consistent with the intent of the Act.” (Ridgecrest, supra,
at p. 1006.)
       Accordingly, the school district in Ridgecrest had not at all complied with the
mandate of section 47614 to provide reasonably equivalent, contiguous facilities, and
thus was required to consider “some disruption and dislocation of the students and
programs in a district . . . to fairly accommodate a charter school’s request for facilities.”
(Ridgecrest, supra, 130 Cal.App.4th at p. 1000.) The Ridgecrest school district’s offer of
classrooms at five different sites separated by 65 miles hardly compares to the District’s
offer in this case for space at a single campus 2.53 miles away from the desired area.
When the District’s offer already fairly accommodates the charter school’s right to
facilities near its desired location, the District is not compelled to consider even more
disruption and dislocation to other students to provide the charter school with the exact
location it desires.
       In sum, the law requires the District to treat charter and noncharter students fairly,
but not favor one group over the other. The District had a reasoned basis for placing
Incubator at WESM and offering WSCS other facilities near its location. We decline to
hold the District abused its discretion and disturb this decision.
3. The District Did Not Abuse Its Discretion in Failing to Place Both Incubator and
WSCS at WESM
       WSCS next contends the District abused its discretion by failing to put WSCS at
WESM even with Incubator there. Part of the District’s capacity assessment involved
meeting with campus administrators and identifying so-called set asides—that is,


                                              16
classrooms used for purposes other than general education—at each campus. One of the
interrogatories WSCS propounded asked the District to state all facts upon which it relied
in determining what facilities to offer WSCS. The District’s eight-page response
described the process it used to administer all facilities requests generally. Among other
measures in the process, the District stated that it “engaged in the materially disruptive
measure of eliminating set-asides in order to achieve sharing space fairly amongst charter
and non-charter students in the District.” The eight programs operating at WESM for the
2014-2015 school year, including Incubator and others (see footnote 6, ante), used all but
three classrooms at the school. This was insufficient to house WSCS, which required at
least 10 classrooms and one administrative space. But WSCS contends some of the in-
use classrooms represented set asides that could have been eliminated to make room for
WSCS. WSCS maintains that if the District had made reasonable efforts to eliminate set
asides at WESM, there would have been sufficient space for Incubator and WSCS. We
again disagree the District abused its discretion in this instance.
       Regardless of whether WESM or the District could have eliminated certain set
asides and thereby freed up more classrooms, the District had a reasoned basis
independent of set asides for not placing both Incubator and WSCS at WESM. WESM’s
assistant principal, Helene Cameron, oversaw facilities at WESM and personally
participated in the capacity assessment with District officials. According to Cameron, the
campus “ha[d] no realistic ability to accommodate” more than the eight programs already
offered space there. Cameron stated that having more programs would present
“significant safety, educational, scheduling, facilities and operational challenges.” As
examples of the scheduling difficulties, Cameron explained that six of the eight programs
on the campus regularly used common spaces such as the auditorium, practice fields and
courts, eating areas, and the social hall. On one occasion, Ocean Charter School needed
the social hall for a performance at the same time WESM needed it for testing. On
another occasion, WESM needed the social hall for several days to set up a homecoming
dance, while Ocean Charter School was scheduled to use the hall at the same time.
Problems of that nature had become common and routine and were taking significant


                                              17
time and effort to resolve. As an example of safety-related challenges, Cameron cited
among other things the verbal and physical altercations between students from different
programs, the mixing of many different age groups and grade levels of children (grades
kindergarten through 12 were represented on the campus), and the traffic control
problems caused by so many cars and people moving in and out of the campus at the
same time or at the time that other students are walking near the parking lot to places
such as the gymnasium. Cameron observed that the challenges posed by all the different
programs on campus were distracting from the primary responsibility of providing a
quality education to the students on campus. In light of Cameron’s evidence, we cannot
say the District acted arbitrarily and capriciously by declining to place a ninth program on
the WESM campus.
       WSCS claims the District cannot rely on “too many programs” as a rationale
because the District’s proposal for facilities did not expressly and specifically invoke this
rationale. WSCS cites Ridgecrest for this purported rule, but Ridgecrest does not so hold.
Instead, Ridgecrest held that “the district must offer some explanation for its decision
regarding how the facilities will be allocated between the charter school and the district-
run schools. [Citation.] While detailed findings are not necessarily required, the
explanation should be thorough enough, and factual enough, to permit effective review
by the courts.” (Ridgecrest, supra, 130 Cal.App.4th at p. 1006.) The District’s 24-page
final offer of space to WSCS addressed each of WSCS’s objections to the preliminary
proposal, including the objection to location. The District undoubtedly offered “some
explanation” (ibid.) for its decision to offer facilities at Crenshaw, and it cited “student
safety and welfare” as paramount considerations in its location decision. We have not
felt hampered in our review by the lack of more detail in the preliminary and final offers
of space. To suggest that the District cannot amplify on the reasons in these documents
when litigation ensues, but must explain in detail all of its rationales or risk forfeiture,
seems like an unworkable standard to impose. This is especially true when one considers
that the District had a limited time frame to respond to 78 requests for facilities from



                                              18
charter schools, some of which, like WSCS, identified multiple campuses for
assessments.
       WSCS further argues the District cannot rely on the high number of programs at
WESM because Cameron’s declaration constituted undisclosed expert testimony. This
argument also fails. As WESM’s assistant principal, Cameron’s responsibilities included
overseeing facilities. The facts stated in her declaration were observations based on
personal knowledge and not opinions. Even if they were opinions, a lay witness may
testify to an opinion if it is “[r]ationally based on the perception of the witness” and
“[h]elpful to a clear understanding of his [or her] testimony.” (Evid. Code, § 800.)
       WSCS additionally argues the high number of programs at WESM cannot justify
the failure to place WSCS there because Crenshaw housed a similar number of programs,
yet the District decided to place WSCS at Crenshaw. The District proffered evidence
that, at the time the District was making its facilities decisions, Crenshaw had many more
available classrooms than WESM. Moreover, it had a higher capacity for enrollment
than WESM (2,121 students versus 1,803 students) and a lower existing enrollment than
WESM (1,089 students versus 1,290 students). In other words, there was reason to
believe Crenshaw was better able to house another program.
       In short, even if WESM could have eliminated some of its set asides as
unnecessary, there was evidence the school could not house a ninth program without
significant negative impacts to the students already there. “A holding that the District
must provide facilities a charter school requests, on demand and without regard to
overcrowding or the impact on other public school students, would tip the balance too far
in favor of the charter school.” (International Charter High School, supra, 209
Cal.App.4th at p. 1362.) It was not an abuse of discretion for the District to refuse a ninth
program.
       Still, we will briefly address the particular set asides WSCS disputes. WSCS
identifies 14 set asides that purportedly could have been eliminated and made available,
as follows:



                                              19
       Continuing Education Set Asides (five rooms): The capacity assessment, dated
February 2014, determined that five set asides had been allocated to Central High
School/Tri-C and one set aside to City of Angels. But during the 2014-2015 school year,
WESM was using the five rooms allocated to Central High School/Tri-C, and Central
High School/Tri-C was using three different rooms. Cameron indicated that, even though
Central High School/Tri-C no longer used the five set asides, WESM used them for its
own programs because Incubator took over space the WESM programs previously
occupied.
       Computer Lab Set Asides (one room): The capacity assessment identified three
computer lab set asides. WESM had only two computer labs for the 2014-2015 school
year, though. Cameron indicated that WESM eliminated the third computer lab to make
room for Incubator. Incubator took over that space, and WESM moved the computers to
different rooms around the school.
       Music Set Asides (two rooms): The capacity assessment identified 35 rooms
WESM “need[ed] for 9-12 magnet enroll[ment],” separate from the rooms identified as
set asides. Two set asides were identified for music and two set asides for “assembly.”
WSCS argues the two performing arts teachers used two of these rooms full time, and as
such they were included in the 35 rooms used for general instructional purposes and
should not have been double counted under set asides. The performing arts teachers
taught a range of courses including guitar, general music, band, advanced band,
introduction to theatre, theatre production, music technology, and web master.
       Remaining Music Set Asides (two rooms): If each performing arts teacher had a
room in the general instruction category, WSCS argues the two remaining set asides for
music and assembly were not necessary because the performing arts teachers needed only
one classroom each. Its evidence is that the performing arts teacher for prior years (2010-
2011 and 2011-2012) taught all of his classes in one room, one of the current teachers
“sometimes” taught his classes in a single room, and the other current teacher used two
rooms that were identical except that one room had chairs and one had desks, and it was
possible to use desks that convert into chairs in a single room.


                                             20
       Office (one room): WESM identified one of the set asides as an office. In
responding to interrogatories, the District stated that the set aside was “a small room” and
had been inadvertently identified as a full-sized classroom in the count of total, full-sized
classrooms at WESM. WSCS suggests that if this room was not included in the count of
total classrooms, it should not be deducted from the total count as a set aside.
       Culinary Arts (one room): The capacity assessment identified two set asides for
culinary arts. In a separate line item, the capacity assessment identified six classrooms
used by “Non QEIA/Non NORM funded teaching positions.” “QEIA” is the Quality
Education Investment Act of 2006, codified at section 52055.700 et seq. As WESM’s
principal explained it, the District normally funds teacher positions based on student
enrollment. Schools that receive grant money through QEIA may fund additional teacher
positions beyond the number justified by student enrollment. A non-QEIA, non-norm
teaching position would thus mean a position funded by neither QEIA nor according to
the District’s normal funding formula. The culinary arts teacher held one of those non-
QEIA, non-norm positions—she was funded through the regional occupation program.
Because the culinary arts teacher had a non-QEIA, non-norm position, WSCS argues one
of the culinary arts set asides must have been double counted under the line item for non-
QEIA, non-norm rooms.
       Science Labs (two rooms): The capacity assessment identified two set asides as
science labs. In response to a request for admission, the District admitted that these two
rooms had essentially been double counted: “The District admits that rooms F1 and F3
were utilized as Science Labs in the 2013-2014 school year. The District further admits
that rooms F1 and F3 were included in the 2013 WESM Capacity Assessment Summary
standard size classroom count as needed and used by WESM and therefore did not need
to also be identified therein as School Set-Asides.” WSCS argues this admission
conclusively established that the science labs should not have been included in the set
asides. (Code Civ. Proc., § 2033.410, subd. (a).) Accordingly, the number of set asides
could be reduced by two, freeing up two more rooms.



                                             21
       The trial court looked at the disputed evidence concerning these set asides and
determined the District did not act arbitrarily, capriciously or without evidentiary support
in failing to eliminate the set asides.8 We agree. WSCS disputes many of these set
asides on the ground that WESM must have double counted them, that is, counted them
in both the set aside category and another category insofar as WESM teachers were using
them for general instruction purposes. The only rooms as to which this is conclusively
established are the two science labs that were the subject of the request for admission.
Otherwise, Cameron declared that WESM had not double counted any classrooms.
WSCS disputes several of these other set asides because it essentially disagrees with how
WESM was using them, the music rooms in particular. WSCS’s speculation that the
performing arts teachers did not need two rooms to teach their different types of theatre
and music classes is not convincing. The idea that the teachers might require separate
performance space and learning space with desks is sensible, and we cannot characterize
the failure to force the teachers to use one room as an abuse of discretion.
       As Jernigan explained, eliminating set asides was not just a matter of cutting the
rooms themselves. The process was more accurately described as cutting programs,
which would then result in set asides associated with those programs being eliminated.
The District “did look at the potential of cutting back set-asides” at WESM, but
determined the “best possible outcome” was not cutting programs and set asides at
WESM, but leaving those programs and set asides intact and offering space to WSCS at
another campus with more capacity.
       Fundamentally, the District offered space near WSCS’s desired location,
complying with section 47614’s mandate that it use reasonable efforts to place WSCS


8      Specifically, the court held: “[WSCS]’s contention that the District could have
allocated its space in a manner more beneficial to [WSCS] does not demonstrate that the
District’s considerations and decisions were not ‘reasonable efforts’ as required by
Section 47614(b) or that they were arbitrary, capricious, without evidentiary support or
otherwise contrary to law.”



                                             22
near its desired location. The statute did not require the District to slash programs or set
asides at WSCS’s preferred location in an attempt to make room when the District could
otherwise fulfill its obligations to find a space near the desired location. The failure to
cut more set asides at WESM was not “‘so palpably unreasonable and arbitrary as to
indicate an abuse of discretion.’” (International Charter High School, supra, 209
Cal.App.4th at pp. 1355-1356.)
4. The District Did Not Abuse Its Discretion in Declining to Place WSCS at Emerson
       WSCS finally contends the District abused its discretion by declining to place
WSCS at Emerson. WSCS argues the District did not make reasonable efforts to provide
a space near WSCS’s desired location when it did not consider Emerson. We disagree.
       Emerson was a closed school site that operated adult education programs and did
not house K-12 students. The former elementary school there closed several decades
ago. Jernigan explained the District does not generally offer closed school sites to charter
schools because it does not provide those school sites to students in District-run schools
either. As we noted above, section 47614 and its implementing regulations require only
that facilities be shared fairly among charter students and noncharter students and that the
District give the two groups the same consideration. (International Charter High School,
supra, 209 Cal.App.4th at p. 1362.) We cannot say these authorities required the District
to offer facilities not provided to noncharter students, particularly when the District
offered other facilities near WSCS’s desired location to comply with its obligations.
       The District acknowledged that its online facilities request form allows charter
schools to request space at Emerson, and “there have been a few instances where the
District has provided closed school sites to charter schools.” Jernigan explained,
however, that “those arrangements involved reasonably equivalent facilities, alternative
agreements outside the Proposition 39 process, and long-term arrangements pursuant to
other statutory provisions regarding the use of charter school funds and augmentation
grants to significantly improve the condition of the facilities.” Moreover, “those facilities
had existing amenities that were particular for the specific grade levels served by the



                                              23
charter school occupant.” The reasonable inference from Jernigan’s evidence is that
Emerson was not like those few cases when the District provided closed school sites.
       First, Emerson did not constitute “reasonably equivalent” conditions in this case.
Section 47614 requires school districts to make available facilities “in conditions
reasonably equivalent to those in which the students would be accommodated if they
were attending other public schools of the district.” (§ 47614, subd. (b).) In determining
reasonable equivalency, the implementing regulations require school districts to consider
facilities with grade levels similar to those at the charter school. (Cal. Code Regs., tit. 5,
§ 11969.3, subd. (a)(1).) WSCS served grades six through 10. Emerson was formerly an
elementary school and then an adult school and was therefore not serving grade levels
similar to WSCS’s middle and high school grades.
       Second, the District and WSCS had not entered into an “alternative” or “long-term
arrangement” for the use of Emerson under other statutory provisions. “[A] charter
school and a school district [may] mutually agree to an alternative to specific compliance
with any of the provisions of” the implementing regulations. (Cal. Code Regs., tit. 5,
§ 11969.1, subd. (b).) While the regulations suggest the parties can mutually agree to
alternative arrangements, nothing obligated them to enter into the kind of alternative
agreements Jernigan described for other closed site campuses.
       WSCS argues closed school sites would have been available under former section
47614, before the enactment of Proposition 39, when charter schools were entitled merely
to “facilities not currently being used by the school district for instructional or
administrative purposes, or that have not been historically used for rental purposes
provided the charter school shall be responsible for reasonable maintenance of those
facilities.” (Former § 47614.) Thus, it contends, closed school sites should continue to
be available. This argument misses the mark. According to the District’s evidence,
closed school sites are sometimes made available to charter schools. But the District has
specific duties under the Charter Schools Act of 1992 and Proposition 39 to offer
reasonably equivalent, grade-alike facilities, and to do so near the charter school’s desired
location when reasonable efforts make it possible. WSCS does not dispute that Crenshaw


                                              24
represented a reasonably equivalent, grade-alike facility. Ultimately, consideration of
Emerson was unnecessary here because Crenshaw met the requirements of section 47614,
subdivision (b). It was an equivalent, grade-alike facility in the same geographic area
(Educational Service Center—West) as the Westchester schools that WSCS requested,
and near to WSCS’s desired location in Westchester. (International Charter High
School, supra, 209 Cal.App.4th at p. 1360 [the District was not required to consider a
middle school campus for the charter school location because the offer of space at a high
school met the requirements of an equivalent, grade-alike facility near the charter
school’s desired area].)
                                          ******
       In sum, we reject WSCS’s contentions that the District did not make reasonable
efforts to place WSCS near its desired location. The offer of space at Crenshaw
represented facilities near WSCS’s desired location. WSCS was not entitled to a specific
location of its choosing, only reasonable efforts to place it near its desired location.
Further, the District did not abuse its discretion by placing WSCS at Crenshaw instead of
WESM or Emerson.
                                      DISPOSITION
       The judgment is affirmed. The District shall recover costs on appeal.




                                                   FLIER, J.
WE CONCUR:




       RUBIN, Acting P. J.




       GRIMES, J.



                                              25